IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 99-20610
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,
                                 VERSUS

                  WILLIAM ESCALANTE-PAZ, also known
                     as William Eulises Escalante,

                                               Defendant-Appellant.
                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-99-CR-89-1
                          --------------------
                            January 26, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent William

Escalante-Paz has moved for leave to withdraw and filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Escalante

has received a copy of counsel’s motion and brief but has not filed

a response.      Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue for appeal.        Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is

DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.